Citation Nr: 9932067	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-03 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1944 to 
September 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the RO.  


FINDINGS OF FACT

1.  In September 1945, the RO denied the veteran's original 
claim of service connection for residuals of a back injury.  

2.  In February 1996, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a back condition.  

3.  The veteran received notice of the February 1996 decision 
as well as his appellate rights; and filed a timely appeal.  

4.  In August 1997, the Board held that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a back condition.  

5.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the August 
1997 Board decision.  

6.  The veteran's claim of service connection for a back 
disability is plausible.  





CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for a back disorder.  38 U.S.C.A. §§ 5107, 5108, 
7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) 
(1999).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a back disability disorder.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  New and material evidence

In August 1997, the Board held that new and material evidence 
had not been presented for the purposes of reopening the 
veteran's claim of service connection for a back disability.  
Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, a claim upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7104(b).  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 
1 Vet.App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") summarized the analysis 
in determining whether evidence is new and material in Evans 
v. Brown, 9 Vet. App. 273 (1996).  VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" 
of the issue at hand.  However, there is no longer a 
requirement that, in order to reopen a claim, the new 
evidence, when viewed in the context of all the evidence, 
both new and old, must create a reasonable possibility that 
the outcome of the case on the merits would be changed.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitting sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In August 1997, the Board, in reviewing the RO's February 
1996 rating decision,  held that the veteran had not 
submitted new and material evidence related to the issue of 
service connection for a back disability.  As the veteran did 
not file an appeal with the Court within 120 days from the 
date of the mailing of the Board's decision, the decision 
became final.  

In January 1998, the RO denied the veteran's August 1997 
additional claim of new and material evidence relating to his 
claim of service connection for a back disability.  The 
veteran received notice of the decision as well as his 
appellate rights and filed a timely notice of disagreement 
(NOD) as to the January 1998 rating decision.  

At the time of the August 1997 Board decision, the evidence 
consisted of the veteran's service medical records, VA 
medical reports, private medical reports and lay statements.  

The limited service medical records available included an 
April 1944 entrance examination report which indicated that 
the veteran had a normal spine.  The service medical records 
also included a May 1945 report of medical history which 
noted a diagnosis of neurocirculatory asthenia which did not 
exist prior to service.  The report also noted "an old 
fracture through the superior and anterior aspect through the 
body of the L-4" and that the veteran denied knowledge of an 
old back injury.  

An August 1945 report of medical survey noted in a summary of 
case history:

Stereoscopic lateral films of the lumbar spine 
demonstrate an old fracture through the 
superior and anterior aspect through the body 
of the L-4.  The fragments are somewhat 
separated, although there is some evidence of 
bridging across the defect.  Otherwise the 
remaining spine appears normal.  Patient 
denies any knowledge of an old back injury and 
has no complaints referable to these findings.  

An August 1946 letter from a private physician stated that 
the veteran reported that in March 1945 he suffered an in-
service back injury while unloading bags of flour from a 
train car when a bag of flour fell and struck him on his 
back, knocked him down and caused him to lose consciousness 
for a short time.  The physician noted that, upon 
examination, he found "a moderate kyphosis and a chip 
fracture of the anterior superior portion of the 4th lumbar 
vertebra."  The physician reported that it was his opinion 
that the injury the veteran described "was mechanically 
correct to produce the fracture we [found]."  After the 
veteran again filed a claim of service connection for the 
back disability due to the claimed in-service injury, a 
February 1947 VA report of examination of the veteran's 
lumbosacral spine noted a "slight irregularity of the right 
apophyseal joint of the fourth lumbar vertebra, which might 
be the result of the previous trauma."  The reported noted a 
chip fracture of the anterosuperior aspect of the L4 
vertebra.  

A June 1947 lay statement from the mother of a man the 
veteran served with stated that she received an early 1945 
letter from the veteran mentioning an in-service back injury 
as well as a June or July 1945 letter from the veteran 
mentioning that he was still having problems with his back.  
The record also included a May 1948 lay statement which 
stated that the time, place, and injury as claimed by the 
veteran was correct.

The record also included the May 1951 radiographic report of 
the L4 fracture in which the doctor, in a 3 sentence report, 
opined that he did "not believe this [was] related to 
injury."  

A June 1971 VA examination noted the veteran's recent back 
surgery and detailed his then current condition.  A February 
1977 private medical report noted constant low back pain, the 
1971 lumbo-sacral fusion and reported a diagnosis of 
degenerative arthritis.  

A November 1984 private physician's statement noted the L4 
and S1 lumbosacral spine fusion and reported that he felt 
that "this [was] related most definitely to his accident 
while in the service."  An October 1992 private physician's 
report detailed extensive additional disabilities related to 
the veteran's back.  A February 1993 lay statement from the 
widow of a man who served with the veteran stated that she 
heard her husband often speak of the veteran and his in-
service back injury.  

The evidence submitted subsequent to the August 1997 Board 
decision included further statements from the veteran as well 
as additional private and VA medical evidence.  

The new evidence included a series of May through November 
1997 private medical reports noting additional back 
disabilities, including many relevant to the L4 vertebra, and 
a surgery which was not of record as of the previous final 
decision.  

Specifically, an August 1997 medical discharge summary from 
the Reading Hospital and Medical Center reported a diagnosis 
of "[b]ilateral pars defect of L3 causing angulation 
deformity of L3 and L4 with resulting forminal stenosis at 
L3-4 on the left with left L4 radiculopathy."  This summary 
also noted the veteran's long history of back problems and 
explained that he had an August 1997 surgical L3-5 internal 
fixation and fusion.  

An additional August 1997 private medical report noted a 
preoperative diagnosis of segmental instability in L3-4 
"with asymmetrical angular deformity and left lumbar 
radiculopathy."  The postoperative diagnosis was reported as 
"[b]ilateral pars deficiency L3 with angular and extension 
instability."  

An October 1997 report of postoperative visit noted a 
diagnosis of "[b]ilateral spondylolysis L3 causing 
angulation deformity of L3 on L4 and foraminal stenosis at 
L3-4 with left radiculopathy" and that this was resolved 
after the surgery.  The report noted the veteran's treatment 
plan of using Darvocet as needed and wearing a lumbar corset.  

The Board finds that the veteran's new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The evidence is certainly 
new, as it was not of record at the time of the August 1997 
Board decision.  Furthermore, it is material as it is 
probative of the issue of current disability.  See 38 C.F.R. 
§§ 3.303.  Thus, the Board finds that new and material 
evidence has been submitted to reopen the claim of service 
connection for a back disorder.  


II.  Well Groundedness

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened and a 
determination must be made as to whether, based upon all of 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette, supra, the claim as reopened (and 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  If the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim, but only after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. 
West, 12 Vet.App. 203 (1999) (en banc).  

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Furthermore, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  

In light of the evidence suggesting that the veteran may have 
current disability due to an injury in service, the Board 
finds the claim of service connection for a back disorder to 
be well grounded.  See Savage v. Gober, 10 Vet. App. 488; 38 
C.F.R. § 3.303(b).  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a back disability and the 
claim is well grounded, the appeal is allowed to this extent, 
subject to further action as discussed hereinbelow.  



REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection by the RO is required.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  All indicated development should be 
undertaken in this regard, including examinations to 
determine the etiology of his current disability.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
back disability, particularly any who 
attributed the disorder to his period of 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed back disorder.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
requested study.  Based on the review of 
the case, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran has 
current back disability is related to the 
reported L4 fracture or other disease or 
injury in service. A complete rationale 
for any opinion expressed must be 
provided.  The examination report should 
be associated with the claims folder.  

3.  After undertaking any necessary 
development, the RO should conduct a de 
novo review of the veteran's claim.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

